             Case 2:19-cr-20083-SHL Document 115 Filed 04/22/21 Page 1 of 4                                                                      PageID 1229
✎AO 187 (Rev. 7/87) Exhibit and Witness List


                                                 UNITED STATES DISTRICT COURT
                              WESTERN                                                  DISTRICT OF                                    TENNESSEE


                     United States of America
                                                                                                                 EXHIBIT AND WITNESS LIST
                                        V.
                            JAMES LITTON                                                                               Case Number: 2:19cr20083-1-SHL

PRESIDING JUDGE                                                    PLAINTIFF’S ATTORNEY                                      DEFENDANT’S ATTORNEY
 Sheryl H. Lipman
TRIAL DATE (S)                                                     COURT REPORTER                                            COURTROOM DEPUTY
                                                                    Candace Covey                                             Sandra McClain
 PLF.      DEF.         DATE
                                       MARKED ADMITTED                                                   DESCRIPTION OF EXHIBITS* AND WITNESSES
 NO.       NO.        OFFERED

   x                  4/19/2021                                     Kimberly Coleman

   1                  4/19/2021              x            x         Photo

   2                  4/19/2021              x            x         Map

   3                  4/19/2021              x            x         Receipts

             4        4/19/2021              x            x         Prescription Policies

   x                  4/19/2021                                     Kelly Medding

   5                  4/19/2021              x            x         NORMC Pain Center Prescriptions (Collective)

   x                  4/19/2021              x            x         Dr. Tricia Aultman

   6                  4/19/2021              x            x         Binder

   7                  4/19/2021              x            x         Binder

   8                  4/19/2021              x            x         USB Drive

   9                  4/19/2021              x            x         Binder

  10                  4/19/2021              x            x         Binder

  11                  4/19/2021              x            x         Binder

  12                  4/19/2021              x            x         Binder

  13                  4/19/2021              x            x         Binder

  14                  4/19/2021              x            x         CD

  15                  4/19/2021              x            x         Patient RX History Report - Kimberly Coleman

  16                  4/19/2021              x            x         Patient Report - Jacques Felder

  17                  4/19/2021              x            x         Patient RX History Report - Jacques Felder

  18                  4/19/2021              x            x         Patient RX History Report - William Fite

  19                  4/19/2021              x            x         Patient RX History Report - Demetrius Price
* Include a notation as to the location of any exhibit not held with the case file or not available because of size.

                                                                                                                                     Page 1 of     4   Pages
         Case 2:19-cr-20083-SHL Document 115 Filed 04/22/21 Page 2 of 4                                           PageID 1230

✎AO 187A (Rev. 7/87)             EXHIBIT AND WITNESS LIST – CONTINUATION
                                                                                               CASE NO.
        United States of America         vs.                 JAMES LITTON                      2:19cr20083-1-SHL
 PLF.   DEF.     DATE
                           MARKED ADMITTED                                 DESCRIPTION OF EXHIBITS AND WITNESSES
 NO.    NO.    OFFERED

 20            4/19/2021     x       x         Patient RX History Report - Gail Shepard


 21            4/19/2021     x       x         Patient Report - Curtis Tatum

 22            4/19/2021     x       x         Patient RX History Report - Curtis Tatum

 23            4/19/2021     x       x         Patient Report - Gwendolyn Tatum

 24            4/19/2021     x       x         Patient RX History Report - Gwendolyn Tatum

 25            4/19/2021     x       x         Patient Report - Julie Wilkerson

  x            4/19/2021                       Stephen Quindoza

 26            4/19/2021     x       x         Practitioner Provider Agreement

 27            4/19/2021     x       x         CD of Claims Data

 28            4/19/2021     x       x         CD of Claims Data for TN Medicaid Claims

 29            4/19/2021     x       x         CD of Claims Data for MS Medicaid Claims

 30            4/19/2021     x       x         Medicaid Claims Data

 31            4/19/2021     x       x         Medicare Claims Data

 32            4/19/2021     x       x         Medicare Claims Data

 33            4/19/2021     x       x         Medicare and Medicaid Claims Data

 34            4/19/2021     x       x         Medicare and Medicaid Claims Data

                                               JURY TRIAL - DAY 3 - Continued with Government's Proof

  x            4/20/2021                       Stephen Quindoza resumes the stand

 35            4/20/2021     x       x         Evaluation and Management Services Report - Medicaid Claims

 36            4/20/2021     x       x         Evaluation and Management Services Report - Medicare Claims

 37            4/20/2021     x       x         Medicaid Claims Data

 38            4/20/2021     x       x         Medicare Claims Data


 39            4/20/2021     x       x         Medicare and Medicaid Claims Data

 40            4/20/2021     x       x         Medicare and Medicaid Claims Data

 41            4/20/2021     x       x         Medicaid Claims Data Summary - Gail Sheppard

 42            4/20/2021     x       x         Medicare Claims Data Summary - Gail Sheppard

 43            4/20/2021     x       x         Medicaid Claims Data Summary - Kimberly Coleman


                                                                                              Page   2       of     4   Pages
         Case 2:19-cr-20083-SHL Document 115 Filed 04/22/21 Page 3 of 4                                          PageID 1231

✎AO 187A (Rev. 7/87)             EXHIBIT AND WITNESS LIST – CONTINUATION
                                                                                                 CASE NO.
        United States of America         vs.                   JAMES LITTON                      2:19cr20083-1-SHL
 PLF.   DEF.     DATE
                           MARKED ADMITTED                                 DESCRIPTION OF EXHIBITS AND WITNESSES
 NO.    NO.    OFFERED

        44     4/20/2021     x       x         Letter from CMS dated April 20, 2017


        45     4/20/2021     x       x         Letter from CMS dated April 6, 2017

        46     4/20/2021     x       x         FAX from Provider Inquiry Unit dated 6/19/2017

  x            4/20/2021                       Demetrius Price

  x            4/20/2021                       Amy Smith

 47            4/20/2021     x       x         Text Conversation with Amy Davis

 48            4/20/2021     X       X         Iola Woodson Office Visit Form dated 10/3/2017

 49            4/20/2021     X       X         Invoice from Amy Smith

 50            4/20/2021     x       x         OPTUM Audit

 51            4/20/2021     x       x         Email for Records Request

  x            4/20/2021                       Kathryn Russell aka Nikki

 52            4/20/2021     x       x         Text Conversation with Sharon Stephens

 53            4/20/2021     x       x         Text Conversation

 54            4/20/2021     x       x         Text Conversation

  x            4/20/2021                       Gail Sheppard

  x            4/20/2021                       Sandra Miller

  x            4/20/2021                       Jacques Felder aka Jackie

  x            4/20/2021                       Lolita Horton

 55            4/20/2021     x       x         Text Conversation

                                               JURY TRIAL - DAY 4 - Continued with Government's Proof

  x            4/21/2021                       Shirley Pickering

 56            4/21/2021     x       x         USB Drive


 57            4/21/2021     x       x         Combined Prescriber Report - Benzodiazepines

 58            4/21/2021     x       x         Combined Prescriber Report - Carisoprodol (Soma)

 59            4/21/2021     x       x         Combined Prescriber Report - Codeine Only

 60            4/21/2021     x       x         James Litton Consolidated Quantity Greater Than 90

 61            4/21/2021     x       x         Combined Prescriber Report - OxyContin


                                                                                                Page   3    of     4   Pages
         Case 2:19-cr-20083-SHL Document 115 Filed 04/22/21 Page 4 of 4                                             PageID 1232

✎AO 187A (Rev. 7/87)             EXHIBIT AND WITNESS LIST – CONTINUATION
                                                                                                CASE NO.
        United States of America         vs.                  JAMES LITTON                      2:19cr20083-1-SHL
 PLF.   DEF.     DATE
                           MARKED ADMITTED                                  DESCRIPTION OF EXHIBITS AND WITNESSES
 NO.    NO.    OFFERED

  x            4/21/2021                       Special Agent Eric Branson


 62            4/21/2021     x       x         James Litton Prescriptions: February 2017 - August 2018

 63            4/21/2021     x       x         Regions Bank Statement

 64            4/21/2021     x       x         Regions Bank - CMS Account Numbers

 65            4/21/2021     x       x         Schedule Phone List View

 66            4/21/2021     x       x         James Litton TennCare (Medicaid) Billing for In-Office Services June 28, 2018

 67            4/21/2021     x       x         Controlled Substances Prescriptions Authorized by James Litton - June 27 - 29, 2018

 68            4/21/2021     x       x         Consolidated Health Cash Deposits: February 2017 - August 2018

 69            4/21/2021     x       x         Copies of Payroll Checks

 70            4/21/2021     x       x         Summary of Billing of 60-Minute Psychotherapy Sessions Between January 2018 - May 2018

 71            4/21/2021     x       x         Copies of Payroll Checks from Consolidated Health Services

               4/21/2021                       Government Rests

               4/21/2021                       Defendant's Proof

         x     4/21/2021                       James Litton

 72            4/21/2021     x       x         Summary of Prescriptions of Kathryn Russell

 73            4/21/2021     x       x         Investigative File

               4/21/2021                       Defense Rests




                                                                                              Page       4     of     4        Pages
